Citation Nr: 9931569	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-34 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for a compound 
fracture of the spine, L3-4, with complete fixation, 
currently evaluated as 40 percent disabling. 

4.  Entitlement to an increased evaluation for a shell 
fragment wound of the right and left buttocks, currently 
evaluated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for a gunshot 
wound of the left leg, currently evaluated as 30 percent 
disabling.

6.  Entitlement to a compensable evaluation for scars on the 
back, post operative skin graft.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to May 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

In his Substantive Appeal received by the RO in November 
1997, the veteran indicated that he has arthritis of the left 
hip either directly due to or secondary to his service-
connected shell fragment wound of the left buttock area.  
Since this issue has not been adjudicated by VA, the Board 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence linking hearing loss to 
service. 

2.  There is no medical evidence of tinnitus.

3.  A shell fragment wound to the veteran's left buttock 
resulted in a compound fracture of the spine at L3-4; the 
fracture is well healed and is not productive of ankylosis of 
the spine but the shell fragment caused moderately severe to 
severe damage to the lumbar spinal muscles. 

4.  The shell fragment wound to the veteran's left buttock is 
manifested by no more than a moderately severe injury to the 
affected muscle.  

5.  The shell fragment wound to the veteran's right buttock 
is manifested by no more than slight injury to the affected 
muscle.

6.  The injury to veteran's residuals of a shell fragment 
wound of the left leg does not result in limitation of 
function analogous to ankylosis or amputation of the foot.  

7.  Scars on the back, post operative skin graft, are 
asymptomatic.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for a 60 percent rating for a compound 
fracture and fusion of L3-4, with severe injury to Muscle 
Group XX, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.56, 4.71a, 4.73, Diagnostic 
Codes 5289, 5292, 5320 (1997) and (1999).

4.  The criteria for an evaluation in excess of 30 percent 
for a shell fragment wound of the right and left buttocks 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5313 (1999) and 
(1997).

5.  The criteria for an evaluation in excess of 30 percent a 
gunshot wound of the left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.73, 
Diagnostic Code 5311 (1999) and (1997).

6.  The criteria for a compensable evaluation for scars on 
the back, post operative skin graft, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  Hearing Loss

The veteran seeks service connection for hearing loss.  A May 
1996 audiological evaluation revealed moderate to severe 
hearing loss in the right ear and profound loss in the left 
ear.  Findings included pure tone thresholds at 4000 Hertz of 
80 decibels in the right ear and 100 decibels in the left 
ear.  There is, as such, medical evidence of a current 
hearing loss.  

However, there are no findings in service medical records 
documenting hearing loss, and the claims file contains no 
medical opinion linking the veteran's current hearing loss to 
service.  It has been many years since the veteran's 
separation from service, and without medical evidence linking 
the veteran's current disorder to service, the veteran's 
claim for service connection for hearing loss is not well 
grounded. 

B.  Tinnitus

The veteran also seeks service connection for tinnitus.  
However, there is no mention of tinnitus either in the 
veteran's service medical records or in other medical 
evidence associated with the claims file, including the May 
1996 audiological examination previously mentioned.  Without 
medical evidence that the veteran currently suffers from 
tinnitus, the veteran's claim for service connection for that 
disorder is not well grounded.  

II.  Increased Evaluations

The veteran's claims for increased ratings are well grounded, 
meaning plausible. The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

In November 1944, while in Germany, the veteran sustained a 
shell fragment wound of the left buttock, described as 
penetrating and severe, a compound comminuted fracture of the 
third and fourth lumbar vertebrae, and a mild concussion of 
the spinal cord with temporary paralysis.  The veteran 
underwent a laminectomy the following day.  The veteran also 
sustained an injury to the right buttock and the left calf, 
although it is unclear from service medical records whether 
these wounds were sustained during the same incident that 
resulted in the injuries to the left buttock and back or 
whether they were inflicted at an earlier point during the 
veteran's service.  A February 1945 report characterizes the 
injuries as a perforating wound of the right buttock and a 
penetrating wound of the left calf, sustained in April 1943.  
That report also reflects that the calf wound was skin 
grafted in May 1943.

In March 1945, the veteran was placed on furlough.  Upon his 
return later that month, examination revealed no apparent 
neurologic sequelae from his spinal cord concussion.  The 
veteran had good muscular strength in both lower extremities.  
There were no sensory or reflex abnormalities.  There was 
moderate tenderness to percussion over the lumbar spine and 
pain radiating to the posterior aspect of the right buttock 
and posterior aspect of the right thigh.  

An April 1945 entry reflects that the veteran's wound had 
healed at that point in time, the veteran's left calf having 
been grafted overseas.  Examination revealed a well healed 
scar overlying the spinous process of L3 to L5 and well 
healed scars over the right and left buttocks and left calf.  
There was tenderness to pressure over the lower lumbar region 
more marked on the right.  The veteran walked without a limp, 
he was without pelvic tilt or list, and all motions of the 
spine were moderately good, in spite of complaints of pain on 
forward flexion.  There were no complaints of weakness in 
either leg or loss of sensation and no noticeable atrophy.  
Neurological examination was characterized as negative.  An 
examiner indicated, as an impression, that the veteran had a 
markedly severe penetrating wound of the lumbar region with a 
probable contusion of the spinal cord and recommended that 
the veteran be separated from service, noting that the 
veteran would likely experience back pain for the rest of his 
life.  

Upon the veteran's separation from service, in May 1945, a 
total evaluation was assigned in connection with a compound, 
comminuted, complete, fracture of the vertebral column, a 
penetrating wound of the left buttock, a mild concussion of 
the spinal cord, and a wound of the left calf.  

In July 1946, the veteran underwent a VA examination, during 
which the veteran complained of pain on lifting and inability 
to bend his back.  The veteran stood erect, but was unable to 
flex his back and touch the ground with his hands.  There was 
a three inch scar in the lumbar region, a four inch depressed 
car in the left leg, a two inch depressed scar on the right 
buttock and a small scar on the left buttock.  Sensation 
reportedly was decreased in the area of the scars as a result 
of changes in the skin.  Examination revealed no neurological 
abnormal findings, and the diagnosis was residuals of a 
compound comminuted fracture of the third and fourth lumbar 
vertebrae, due to osseous changes without neurological 
findings. 

An August 1946 report reflects the presence of multiple scars 
of the lumbar region, the left buttock, the right buttock, 
and the left leg with depression of tissue.  Musculature was 
characterized as normal.  Carriage was erect, posture was 
good, and gait was normal.  

In August 1946, service connection was established for a 
compression fracture of the third and fourth lumbar with 
complete fixation, evaluated as 40 percent disabling; a 
gunshot wound scar of the posterior surface of the left leg, 
characterized as severe and evaluated as 30 percent 
disabling; and postoperative scars of the back from a skin 
graft, evaluated as noncompensable.  Service connection also 
was established for shrapnel wound scars of the right and 
left buttocks, which were jointly evaluated as 30 percent 
disabling.  The veteran's disability evaluation has since 
remained unchanged.  

In April 1998, the veteran underwent a VA orthopedic 
examination.  During that examination the veteran articulated 
complaints of being unable to ambulate during the previous 
year as well as he did previously, attributing these 
complaints, in part, to back and leg pain.  The veteran, 
apparently, articulated no complaints concerning the scars on 
his back or his bilateral buttocks wounds.  Examination 
revealed a decrease in lumbar lordosis.  The veteran was able 
to flex his back to a point that left him one foot short of 
touching the floor.  Extension was moderately to severely 
limited, secondary to pain on fusion.  The veteran was not 
able to extend to 0 degrees.  On palpation, there was mild to 
moderate type tenderness in the low back area.  Examination 
of the left calf wound revealed mild to moderate atrophy of 
both quadriceps muscles.  The was no tenderness on palpation.  
The veteran was able to extend to 0 degrees on both sides, to 
flex to 110 degrees on the right side, and to flex to 105 
degrees on the left side.  Muscle strength was 5/5, deep 
tendon reflexes were intact, and straight leg raising was 
negative.  Old scars were observed in both buttocks.  There 
was no tenderness to palpation and no appreciable weakness.  
The veteran also underwent a contemporaneous examination of 
his scars, during which he complained of decreased sensation 
in his left calf.  He denied tenderness, ulceration, 
breakdown of the skin, elevation or depression of the scar 
tissue or tissue lost in the left calf or the skin graft 
site.  He denied inflammation, pain, edema or keloid 
formation.  He denied limitation by the scar of the left calf 
and the skin graft site.  The examiner indicated that the 
after the veteran sustained shrapnel wounds to the buttocks 
in service, the wounds were treated surgically, without 
further infection or injury.  The veteran denied tenderness, 
ulceration, elevation of depression of the scar, loss of 
underlying tissue, inflammation, edema, pain or keloid 
formation.  The veteran also denied disfigurement or 
limitation of function in all sites.  Physical examination 
revealed a left calf scar, which measured 11 centimeters by 
seven centimeters; a graft site which measured seven 
centimeters by 15 centimeters; a scar of the left buttock, 
which measured one centimeter by one and one half 
centimeters; and a scar of the right buttock, which measured 
two centimeters by one centimeter.  There was no tenderness 
to palpation.  The impressions were gunshot wound of the left 
calf with decreased sensation, scars on the lower back, and 
shell fragment wound of the right and left buttocks.  

A.  Buttocks

This claim was filed in November 1996, and in the course of 
this appeal, substantive changes were made to the schedular 
criteria for evaluating muscle injuries.  See 62 Fed. Reg. 
30235 (1997).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  However, the regulations 
recognize that there are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  
38 C.F.R. § 4.72 (1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection, or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1997).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a), (b) (1999).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d) (1999).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (1999).

Shell fragment wounds of the right and left buttocks, 
currently are evaluated as 30 percent disabling under 
diagnostic 5313.  Under both the old and new criteria, 
injuries to Muscle Group XIII warrant a noncompensable 
evaluation if slight, a 10 percent evaluation if moderate, a 
30 percent evaluation if moderately severe, and a 40 percent 
evaluation if severe.  38 C.F.R. § 4.72, Diagnostic Code 5313 
(1999) and (1997).  

The regulations in effect prior to the 1997 regulatory 
changes provided that muscle injuries in the same anatomical 
region, i.e., (1) shoulder girdle and arm, (2) forearm and 
hand, (3) pelvic girdle and thigh, (4) leg and foot, may not 
be combined.  Instead the rating for the major group should 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (1997).  Regulations currently in effect similarly 
provide that, for rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups into five 
anatomical regions:  (1) the shoulder girdle and arm 
(diagnostic codes 5301 to 5306); (2) the forearm and hand 
(diagnostic codes 5307 to 5309); (3) the foot and leg 
(diagnostic codes 5310 to 5312); (4) the pelvic girdle and 
thigh (diagnostic codes 5313 to 5318); and (5) the torso and 
neck (diagnostic codes 5319 to 5323).  For compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(b), (e) (1999).

The relative paucity of findings in service medical records 
directed to the injury of the veteran's left buttock and the 
findings from the current examination, which do not reflect 
significant injury to the underlying tissue and which reveal 
that function and strength in the affected area are intact, 
suggest that both the initial injury to the veteran's left 
buttock and its current residuals are no more than slight.  
The injury to the veteran's right buttock is possibly more 
significant.  Entries in service medical records, for 
instance, reflect that the wound was characterized initially 
as severe and required secondary closure in December 1944.  

However, service medical records and subsequent examinations 
do not reflect findings that would suggest considerable 
damage to the underlying tissues, infection, and significant 
loss of function.  Although entries document a compound, 
comminuted fracture of the lumbar spine, service connection 
was granted for this injury as a separate disability, and the 
basis for the veteran's separation from service appears to 
have been this latter injury, rather than the injury to the 
muscles of the right buttock.  As with the left buttock, 
current examination has revealed strength and function of the 
affected area to be largely intact.  Under the circumstances, 
the injury of the veteran's right buttock cannot be 
characterized as more than moderately severe.  

Since only one of the veteran's injuries warrants a 
compensable rating, the injury to the affected anatomical 
region as a whole does not warrant a higher evaluation based 
upon 38 C.F.R. § 4.55.  Whether rated separately (moderately 
severe injury or 30 percent and slight injury or zero 
percent) or as one disability, a higher evaluation is not 
warranted.   

B.  Back

A compound fracture of the spine, L3-4, with complete 
fixation, is evaluated as 40 percent disabling under 
diagnostic code 5289, as favorable ankylosis.  In order to 
warrant a higher evaluation ankylosis of the spine must be 
unfavorable, in which case it warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  
However the veteran's ability to forward flex, coupled with 
the moderate to severe limitation of extension by pain does 
not suggest a disability that approximates ankylosis, let 
alone unfavorable ankylosis.  The maximum rating for 
limitation of motion of the lumbar spine (severe), under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 is the current 
evaluation of 40 percent. 

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  However, even considering the veteran's 
complaints of pain and the holding of DeLuca, the evidence 
associated with the claims file does not suggest limitation 
of motion so severe that it approximates ankylosis.   

The Board has considered the possibility of an evaluation 
under diagnostic code 5293 for intervertebral disc syndrome.  
Intervertebral disc syndrome warrants a 60 percent evaluation 
if pronounced, with persistent symptoms consistent with 
sciatic neuropathy and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  However, the 
veteran is not service connected for disc disease.  In any 
event, while a December 1996 entry notes the presence of 
degenerative disc disease with radicular pain to the right 
buttock, that entry does not reflect any significant clinical 
findings associated with degenerative disc disease and 
indicates that the veteran was not taking any pain 
medication.  The results of the current VA examination, which 
revealed normal muscle strength, intact sensation, and intact 
reflexes.  Thus, even if Code 5293 is considered, a higher 
evaluation is unwarranted.  However, this does not end the 
Board's inquiry as the question remains how much muscle 
damage was sustained in the low back region.

The original shell fragment wound to the veteran's left 
buttock region obviously resulted in some muscle damage to 
the lower spinal or lumbar musculature as evidenced by the 
fact that it resulted in fractures to L3 and L4.  That is, 
the shell fragment or fragments must have deeply penetrated 
the muscles as they traveled from the buttock region to the 
lumbar spine.  The service medical records in fact indicate 
that at least one shell fragment that was removed was found 
in or adjacent to the lumbar spine.  Thus, there is no 
question that muscle damage was sustained;  the question here 
is one of degree.  Under the applicable diagnostic code, 
38 C.F.R. § 4.73, Code 5320, a moderately severe injury to 
Muscle Group XX warrants a 40 percent rating, whereas a 
severe injury is evaluated as 60 percent disabling.    

In reviewing 38 C.F.R. § 4.56, the Board finds some of the 
cardinal symptoms and signs of both moderately severe and 
severe muscle injury.  For example, the deeply penetrating 
nature of the wound and the resultant shattering fractures of 
two spinal vertebrae are indicative of severe injury.  On the 
other hand, the absence of extensive debridement or prolonged 
infection suggest an injury that was something less than 
severe.  (See 38 C.F.R. § 4.56, in its entirety, above.)  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  It is the Board's judgment that 
the veteran's low back injury with Muscle Group XX 
involvement more nearly approximates the criteria for a 
severe injury and, therefore, a 60 percent rating is 
warranted.  38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5320.  The 60 
percent evaluation is the maximum rating allowed under the 
cited diagnostic code.  Since the symptomatology of the 
muscle and bone injuries are overlapping (pain, limitation of 
motion), a separate rating is not indicated.  38 C.F.R. § 
4.14.

C.  Leg

A gunshot wound of the left leg is evaluated as 30 percent 
disabling under diagnostic code 5311.  Injuries to Muscle 
Group XI warrant a 30 percent evaluation if severe.  A higher 
evaluation is not available for injuries to that muscle 
group.  38 C.F.R. § 4.73, Diagnostic Code 5311 (1999) and 
(1997).  

The Board has considered the possibility of rating the 
veteran's disability based upon loss of function of the foot 
or ankle.  However, a higher evaluation contemplates a 
significant limitation in function.  Ankylosis of the ankle 
warrants a 30 percent evaluation if in plantar flexion from 
30 to 40 degrees or in dorsiflexion from 0 to 10 degrees.  A 
40 percent evaluation is warranted for ankylosis if the foot 
is ankylosed in plantar flexion greater than 40 degrees or in 
dorsiflexion greater than 10 degrees, or if there is 
abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  38 C.F.R. § 4.71a, 
Diagnostic Code 5165.  Amputation below the knee, moreover, 
warrants a 40 percent evaluation where a prosthesis is 
possible.  An amputation not improvable by prosthesis 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5164.

The veteran's left leg disability does not result in 
limitation of function even nominally analogous to ankylosis 
or amputation of the foot.  Under the circumstances, a higher 
evaluation is not warranted.  

D.  Scars

Scars on the back, post-operative skin graft, are evaluated 
as noncompensable under diagnostic code 7805.  Under that 
diagnostic code scars are rated on the limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In 
addition, superficial scars which are poorly nourished with 
repeated ulceration and superficial scars which are tender 
and painful on objective demonstration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  
Scars which are moderately disfiguring also warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Current examination has revealed that the veteran's post-
operative scars do not result in any limitation of function, 
and apparently are asymptomatic, resulting in no complaints 
on examination of pain or tenderness, and there is no 
indication of  ulceration or disfigurement.  These scars, 
therefore, do not warrant a compensable evaluation.  



ORDER

A claim for service connection for hearing loss is denied.  

A claim for service connection for tinnitus is denied.  

A 60 percent rating for a compound fracture of the spine, L3-
4, with fusion, and with Muscle Group XX involvement, is 
granted.

A claim for an increased evaluation for a shell fragment 
wound of the right and left buttocks, currently evaluated as 
30 percent disabling, is denied.

A claim for an increased evaluation for a gunshot wound of 
the left leg, currently evaluated as 30 percent disabling, is 
denied.

A claim for a compensable evaluation for scars on the back, 
post operative skin graft is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

